EXHIBIT 10.1
Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.


Execution Version
FORBEARANCE AGREEMENT
THIS FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of June 2,
2020, by and among CALIFORNIA RESOURCES CORPORATION, a Delaware corporation (the
“Borrower”), the other Guarantors party hereto (the “Guarantors”), JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and the Lenders party hereto (the “Forbearing Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Forbearing Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of September 24, 2014 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”; unless otherwise defined herein, capitalized terms used
herein that are not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement);
WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
Events of Default are anticipated to occur under Section 12.4 of the Credit
Agreement as a result of (i) the Borrower’s failure (or expected failure) to pay
interest on the Loans (as defined in the Credit Agreement, dated as of November
17, 2017, among the Borrower, the lenders party thereto, and The Bank of New
York Mellon Trust Company, N.A., as administrative agent (as may be amended,
restated, supplemented or otherwise modified from time to time, the “2017 Term
Loan Agreement”)) that is due on May 29, 2020 pursuant to the 2017 Term Loan
Agreement and (ii) the Borrower’s failure (or expected failure) to pay interest
on the Loans (as defined in the Credit Agreement, dated as of August 12, 2016,
among the Borrower, the lenders party thereto, and The Bank of New York Mellon
Trust Company, N.A., as administrative agent and collateral agent (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“2016 Term Loan Agreement”)) that is due on May 29, 2020 pursuant to the 2016
Term Loan Agreement (the “Acknowledged Events of Default”); and
WHEREAS, notwithstanding the occurrence and continuance of the Acknowledged
Events of Default, the Borrower has requested that the Administrative Agent and
the Lenders agree to, and the Administrative Agent and the Forbearing Lenders
(which constitute the Majority Lenders) have agreed, although under no
obligation to do so, to, forbear from exercising their rights and remedies
solely as a result of the Acknowledged Events of Default and solely on the
express terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Agreements and Acknowledgments.
(a)    Each Credit Party acknowledges that the recitals set forth above are true
and correct in all respects and admits that the occurrence of the Acknowledged
Events of Default have resulted in, or shall, if and when they occur, result in,
Events of Default under the Credit Agreement.
(b)    Amount of Obligations. Each Credit Party acknowledges and agrees that (i)
the aggregate unpaid principal balance of the Revolving Loans as of the date
hereof is $730,700,000.00 and (ii) the aggregate amount of Letters of Credit
Outstanding as of the date hereof is $152,332,152.62 (the foregoing amounts in
clauses (i) and (ii) hereafter collectively referred to as the “Current
Outstanding Obligations”). The foregoing amounts do not include other fees,
expenses (including professional fees and


1

--------------------------------------------------------------------------------





expenses), and other Obligations and amounts which are chargeable or otherwise
reimbursable under the Credit Agreement and the other Credit Documents or which
are payable pursuant to this Agreement. Neither the Borrower nor any other
Credit Party has any rights of offset, defenses, claims or counterclaims with
respect to the Current Outstanding Obligations or any of the other Obligations
or any payment obligation under this Agreement, and each of the Credit Parties
are jointly and severally obligated with respect thereto, in each case, in
accordance with the terms of the applicable Credit Documents and, with respect
to payment obligations hereunder, this Agreement.
(c)    Acknowledged Events of Default. Each Credit Party acknowledges and agrees
that (i) each Acknowledged Event of Default is material in nature and
constitutes (or, upon occurrence, will constitute) an Event of Default under the
Credit Agreement, and (ii) as a result of the occurrence of such Events of
Default, the Forbearing Lenders will, subject to the forbearance contemplated
hereby, be entitled to accelerate all Loans and the First Out Obligations owing
under the Credit Agreement and to exercise all rights and remedies under the
Credit Documents, applicable law or otherwise, so long as such Acknowledged
Event of Default is continuing. The Borrower further acknowledges and agrees
that the Administrative Agent and Forbearing Lenders are not in any way agreeing
to waive such Acknowledged Events of Default as a result of this Agreement or
the performance by the parties of their respective obligations hereunder.
Without limiting any other provision of this Agreement, each Credit Party
further acknowledges and agrees that during the Forbearance Period (as defined
below) and following any Forbearance Termination Event (as defined below),
Events of Default shall be continuing, and the Credit Parties shall not, and
shall not permit any Subsidiary to, take or cause any Person to take any action
that is conditioned on no Default or Event of Default existing at the time of,
or immediately after giving effect to, the taking of such action.
2.    Forbearance; Forbearance Default Rights and Remedies.
(a)    Forbearance. In reliance upon the representations, warranties and
covenants of the Credit Parties contained in this Agreement, during the
Forbearance Period, and without waiving the Acknowledged Events of Default or
any other Default or Event of Default that may now exist or which may occur
hereafter, each of the Administrative Agent and the Forbearing Lenders agrees
that, subject to the terms and conditions of this Agreement, the Administrative
Agent and the Forbearing Lenders shall forbear from exercising any remedies that
it or they may have against the Borrower or any other Credit Party or their
respective assets and properties solely as a result of the occurrence of the
Acknowledged Events of Default. Such forbearance does not apply to any Default,
Event of Default (other than the Acknowledged Events of Default) or other
failure by the Borrower or any other Credit Party to perform in accordance with
the Credit Agreement or any other Credit Document (including, without
limitation, this Agreement). Notwithstanding the foregoing forbearance with
respect to each Acknowledged Event of Default during the Forbearance Period, for
the avoidance of doubt, an Event of Default, to the extent having occurred and
continuing, shall continue to exist for all purposes under the Credit Agreement
and the other Credit Documents, and, as a result, (i) the Borrower may not give
any Notice of Borrowing or make any Letter of Credit Request, and no Notice of
Borrowing or Letter of Credit Request shall be honored during the Forbearance
Period and (ii) no Auto-Extension Letter of Credit may be renewed or extended
during the Forbearance Period to the extent that the Non-Extension Notice Date
under any such Auto-Extension Letter of Credit occurs five (5) or more Business
Days after the date hereof. The Administrative Agent, the Borrower and each
Letter of Credit Issuer hereby agrees that, pursuant to Section 3.2(b) of the
Credit Agreement, this Agreement shall constitute written notice that one or
more applicable conditions specified in Article VIII of the Credit Agreement
cannot be satisfied during the Forbearance Period and, therefore, no Letter of
Credit Issuer shall permit the extension of any such Auto-Extension Letter of
Credit to the extent that the Non-Extension Notice Date thereunder occurs during
the Forbearance Period and not less than five (5) Business Days after the date
hereof.


2

--------------------------------------------------------------------------------





(b)    Effect of Forbearance Termination. Upon the termination of the
Forbearance Period, the agreement of the Forbearing Lenders and the
Administrative Agent hereunder to forbear as set forth in Section 2(a) above
shall immediately terminate without the requirement of any demand, presentment,
protest, or notice of any kind (including any written notice required by Article
XII of the Credit Agreement or any other Credit Document), all of which are
hereby waived by the Borrower and each other Credit Party. The Borrower and each
other Credit Party hereby agree that, after the Forbearance Termination Date,
the Forbearing Lenders and the Administrative Agent may at any time, or from
time to time, in their sole and absolute discretion, with respect to the
Acknowledged Events of Default, exercise against any Credit Party (and its
properties) any and all of their rights, remedies, powers and privileges under
any or all of the Credit Agreement, any other Credit Document, applicable law
and/or equity, all of which rights, remedies, powers and privileges are fully
reserved by each Forbearing Lender and the Administrative Agent.
(c)    Limitation on Forbearance Extension. Except as set forth herein, none of
the Forbearing Lenders or the Administrative Agent shall have any obligation to
extend the Forbearance Period, or enter into any other agreement, waiver,
forbearance or amendment, and the Forbearing Lenders’ and the Administrative
Agent’s agreement to permit any such extension, or enter into any other
agreement, waiver, forbearance or amendment shall be subject to the sole
discretion of the Majority Lenders (or, if required by Section 14.1 of the
Credit Agreement, each Lender or affected Lender). Any agreement by any
Forbearing Lender or the Administrative Agent to enter into any other waiver,
forbearance or amendment must be set forth in writing and signed by a duly
authorized signatory of each of the Administrative Agent and the Majority
Lenders (or, if required by Section 14.1 of the Credit Agreement, each Lender or
affected Lender). The Borrower and the other Credit Parties each acknowledge
that the Forbearing Lenders and the Administrative Agent have not made any
assurances concerning any possibility of an extension of the Forbearance Period
or the entering into of any further waiver, forbearance or amendment. For the
avoidance of doubt, nothing herein shall prevent Lenders constituting the
Majority Lenders or the Administrative Agent from agreeing to any further
forbearance agreement.
(d)    Forbearance Termination Date. The “Forbearance Termination Date” means
the earlier of the following to occur: (a) any Forbearance Termination Event and
(b) June 14, 2020 at 11:59 p.m. New York time, as such date may be extended in
writing (which may be by email) by the Administrative Agent and the Forbearing
Lenders, in each case in their sole discretion. The “Forbearance Period” shall
commence on the Forbearance Effective Date and shall terminate immediately and
automatically upon the Forbearance Termination Date. The occurrence of any of
the following events or circumstances shall immediately and automatically
constitute a “Forbearance Termination Event” following delivery of notice
(including by email) to the Borrower by the Administrative Agent or at the
request of the Majority Lenders (and automatically upon the occurrence of an
Event of Default under Section 12.5 of the Credit Agreement):
(i).    any Default (following 48 hours after delivery of notice (including by
email) to the Borrower by the Administrative Agent or at the request of the
Majority Lenders) or Event of Default under the Credit Agreement or any other
Credit Document (other than the Acknowledged Events of Default);
(ii).    any material breach by the Borrower or any other Credit Party of any
covenant, term or other provision of this Agreement;
(iii).    any representation, warranty or certification made or deemed made by
the Borrower or any other Credit Party herein or which is contained in any
certificate, document or financial or other statement furnished by the Borrower
or any other Credit Party at any time under or in connection with this Agreement
or otherwise shall be false or


3

--------------------------------------------------------------------------------





misleading in any material respect on the date as of which made, deemed made or
furnished (without duplication of any materiality qualifier contained therein);
(iv).    the commencement of any action, suit, litigation, investigation or
other proceeding against the Administrative Agent or any Lender by any of the
Credit Parties, any Subsidiary thereof or entity controlled by, affiliated with,
related to or under common control with any of the Credit Parties;
(v).    any payment, or setting aside of funds for the purpose of making any
Restricted Payment or any other payment, or transfer of any value (including the
payment of any fees, costs or expenses of any advisors) by the Borrower or any
other Credit Party to any direct or indirect equity holder of any Credit Party
or any Subsidiary (other than any such payment to any Credit Party);
(vi).    any payment, or setting aside of funds for the purpose of making any
payment, by any Credit Party or any Subsidiary, including with respect to
interest, principal, fees, expenses, indemnification or otherwise, on account of
or in connection with any Senior Notes, the First Out Substitute Facility
Indebtedness, any Permitted Junior Indebtedness, any Permitted Additional Debt
or any other Indebtedness secured by Liens on the Collateral that rank pari
passu or junior in right of security with the Liens securing the Obligations
owing under the Credit Agreement or Indebtedness that is unsecured, other than
regularly scheduled payments of agency fees of the Administrative Agent and
Collateral Agent with respect to the Credit Documents and the administrative
agents and collateral agents with respect to the First Out Substitute Facility
Credit Documents and the First Lien Second Out Credit Documents;
(vii).    the entry by the Borrower or any other Credit Party or any Subsidiary
into any transaction (including the incurrence of any Indebtedness), or the
making by the Borrower or any other Credit Party or Subsidiary of any payment or
transfer, in each case outside the ordinary course of business (it being
understood and agreed, for the avoidance of doubt, that (a) the incurrence of
any Indebtedness for borrowed money pursuant to Sections 11.1(i), (j), (k), (o),
(r), (s), (u), (w), (x), (z), (aa), (bb) or (cc), (b) the making of any
Disposition under Section 11.4(a)(vi), (vii) or (xiii) and (c) the making of any
Investment, other than any Investment that is existing on, or for which an
obligation to make such Investment is existing on, the Forbearance Effective
Date, pursuant to Section 11.5(b)(iii), (vi), (viii), (x), (xi), (xiv), (xvii),
(xviii), (xix), (xx), (xxi) or (xxii), in each case by any Credit Party or any
Subsidiary, shall all be deemed to be made outside of the ordinary course of
business);
(viii.)    any amendment, waiver, supplement or other modification to any
employment agreement or employee compensation plan, or the entry by the
Borrower, any other Credit Party or any Subsidiary into any new employment
agreement or employee compensation plan, in each case which would increase the
target or maximum compensation opportunities payable thereunder, as applicable,
or the payment of any amount contemplated by any employment agreement or
employee compensation plan before the date on which such amount becomes due and
payable pursuant to the terms of the such agreements or plans, as applicable, or
the payment of any bonus, incentive, retention, severance, change of control or
termination payments pursuant to the terms of such agreements or plans, as
applicable, to any officer for purposes of Section 16 of the Exchange Act;


4

--------------------------------------------------------------------------------





(ix).    the failure by the Borrower, for any three (3) consecutive Business
Days during the Forbearance Period, to maintain aggregate book cash balances of
at least $48 million;
(x).    any non-Forbearing Lender under the Credit Agreement shall commence a
legal proceeding against any Credit Party or any Subsidiary or set off against
any of their respective property, in each case, with respect to enforcement of
the Credit Agreement or the obligations thereunder;
(xi).    the failure by the Borrower to pay, within two (2) Business Days after
the receipt of an invoice therefor, the reasonable and documented fees and
expenses of Simpson Thacher & Bartlett LLP and Dacarba LLC, including its
affiliates (collectively with any other professionals retained by the
Administrative Agent (including, without limitation, with respect to foreign
collateral or local matters), the “Creditor Advisors”), in accordance with this
Agreement, the Credit Documents and/or the Creditor Advisors’ applicable
engagement letters, fee letters or other reimbursement agreements (provided
that, for the avoidance of doubt, professional fee invoices need only include
the number of hours billed (except for financial advisors compensated on other
than an hourly basis) and a summary description of services provided and the
expenses incurred by the applicable professional and any such invoice shall not
be required to contain individual time detail);
(xii).    the failure by the Borrower to provide prompt written notice to the
Administrative Agent of (A) receipt of any material notice or correspondence
(whether written or oral) from any counterparty to a contract or any customer
that is outside the ordinary course of business and (B) receipt of any written
notice of any proceeding commenced, or, to the actual knowledge of the Borrower,
threatened against any Credit Parties or any of their Subsidiaries;
(xiii).    any Other First Lien Forbearance Agreement (as defined below) shall
be terminated or otherwise cease to be in full force and effect prior to the
Forbearance Termination Date;
(xiv).    any lender or any of their affiliates under the 2017 Term Loan
Agreement, the 2016 Term Loan Agreement, the indenture governing the Borrower’s
second lien secured notes (the “Second Lien Notes”) or the indenture governing
the Senior Notes or any agent, trustee or representative on behalf of any such
lender or affiliate shall accelerate the obligations under the 2017 Term Loan
Agreement, 2016 Term Loan Agreement, the indenture governing the Second Lien
Notes or the indenture governing the Senior Notes, or commence a legal
proceeding against any Credit Party or any Subsidiary or set off against any of
their respective property, in each case, with respect to enforcement of the 2017
Term Loan Agreement, 2016 Term Loan Agreement, documents governing the Second
Lien Notes or documents governing the Senior Notes or the obligations
thereunder;
(xv).    the Borrower shall provide, or shall fail to provide at least two (2)
Business Days in advance of such payment, written notice to the Administrative
Agent of its intent to pay any Overdue Term Loan Interest Payment;
(xvi).    the failure by the Borrower to promptly (and in any event within 24
hours) deliver to the Administrative Agent any notice given or received by the
Borrower or any other Credit Party under any of the 2016 Term Loan Agreement,
the 2017 Term Loan


5

--------------------------------------------------------------------------------





Agreement or the Other First Lien Forbearance Agreements (collectively, the
“Other First Lien Debt Documents”);
(xvii).    any Other First Lien Debt Document shall be amended or modified
without the prior written consent of the Administrative Agent and the Majority
Lenders;
(xviii).    the failure by the Borrower to deliver a copy to the Administrative
Agent and the Creditor Advisors of (i) any written proposal, counterproposal,
offer, bid, term sheet or agreement (each, a “Proposal”) involving (x) a
settlement of claims by or against Elk Hills Power LLC (“Elk Hills”) or any
other transaction, sale, asset purchase, disposition, new money, investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation,
dissolution, debt investment, equity investment, liquidation, tender offer,
recapitalization, plan of reorganization, share exchange, business combination
or similar transaction (any of the foregoing, a “Transaction”) with any third
party investor in the debt, equity or other interests of Elk Hills or (y) any
Transaction involving ECR Corporate Holdings L.P., Ares Management LLC or any
affiliate of either of them (any of (x) or (y), a “JV Settlement Proposal”),
(ii) any Proposal from holders of the Second Lien Notes or Senior Notes
concerning a Transaction with the Borrower, any Guarantor or Elk Hills, (iii)
any Proposal from or to the creditors under the Other First Lien Debt Documents
(together with any proposal pursuant to clause (ii), a “Junior Creditor
Proposal”) or (iv) any other Proposal with respect to any Transaction involving
the Borrower or any Guarantor, in each case of clauses (i), (ii), (iii) or (iv)
within 24 hours of receipt by the Borrower or any Guarantor; and
(xix).    the Borrower or any Guarantor makes any JV Settlement Proposal or
Junior Creditor Proposal without providing the Administrative Agent and the
Creditor Advisors with 24 hours prior written notice (which shall include a copy
thereof) of such JV Settlement Proposal or Junior Creditor Proposal, as
applicable, and such prior notice of any modifications during negotiation
thereof as may be reasonably practicable under the circumstances.
3.    Notice of Forbearance Termination Event. Each Credit Party shall provide
written notice to the Administrative Agent promptly (and in any event within one
Business Day) of its obtaining knowledge of the occurrence of any Forbearance
Termination Event, which notice shall state that such event occurred and set
forth, in reasonable detail, the facts and circumstances that gave rise to such
event. Such notice shall be delivered to:
The Administrative Agent
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, NY 10179
Attn: Sandeep Parihar (sandeep.s.parihar@jpmorgan.com)
With copies by electronic mail (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Ave.
New York, NY 10017
Attn: Sandy Qusba (squsba@stblaw.com)


6

--------------------------------------------------------------------------------





4.    Acknowledgment of Satisfaction. Nothing contained herein shall be deemed a
waiver of (or otherwise affect the Administrative Agent or any Lender’s ability
to enforce) any other Default or Event of Default under any of the Credit
Documents, including (a) any Default or Event of Default as may now or hereafter
exist and arise from or otherwise be related to any of the Acknowledged Events
of Default (including any cross-default arising under the Credit Agreement by
virtue of any matters resulting from the Acknowledged Events of Default), and
(b) any Default arising at any time after the Forbearance Effective Date and
which is the same as or similar to the Acknowledged Events of Default.
5.    Cooperation. The Credit Parties and their respective Subsidiaries shall
cooperate fully with the Administrative Agent and provide the Administrative
Agent with reasonable access to their respective facilities, books and records,
officers and consultants and any information reasonably requested by the
Administrative Agent to monitor the Credit Parties’ and their respective
Subsidiaries’ financial and operational performance.
6.    Conditions. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent (the date on which such
effectiveness occurs, the “Forbearance Effective Date”):
(a)    the Administrative Agent shall have received this Agreement duly executed
by the Borrower, the Guarantors, the Administrative Agent and Lenders
constituting at least the Majority Lenders;
(b)    the Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower certifying that the representations and
warranties of the Borrower set forth in Section 7 hereof are true and correct in
all respects;
(c)    the Administrative Agent and the Forbearing Lenders (and their respective
advisors) shall have been paid all expenses required to be paid hereunder or
under any other Credit Document to the extent invoiced at least two (2) Business
Days prior to the Forbearance Effective Date; and
(d)    receipt by the Administrative Agent of an executed forbearance agreement
in form and substance reasonably acceptable to the Administrative Agent and the
Majority Lenders with respect to each of the 2017 Term Loan Agreement and the
2016 Term Loan Agreement, which forbearance agreements shall provide for a
forbearance covering the Borrower’s failure to make the interest payments due
thereunder on May 29, 2020 (each, an “Overdue Term Loan Interest Payment”) and
any other related defaults or events of default thereunder (such forbearance
agreements, the “Other First Lien Forbearance Agreements”).
7.    Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent as of the Forbearance Effective Date as
follows:
(a)    the execution, delivery and performance by each Credit Party of this
Agreement: (i) are within such Person’s corporate, limited liability company or
company power, as applicable; (ii) have been duly authorized or approved by all
necessary corporate, exempted company, limited liability company or company
action, as applicable; (iii) do not contravene, violate, conflict with, or cause
a breach or default under any provision of such Person’s organization documents;
(iv) do not violate any laws, or any order or decree of any court or
Governmental Authority in any material respect; (v) do not require the consent
or approval of any Governmental Authority, except consents or approvals with or
by any Governmental Authority which have already been obtained, taken, given or
made; and (vi) do not result in the creation of any Lien on any property of such
Credit Party;


7

--------------------------------------------------------------------------------





(b)    this Agreement has been duly executed and delivered by each Credit Party
and this Agreement constitutes a legal, valid and binding obligation of such
Person enforceable against it in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability;
(c)    after giving effect to this Agreement and the transactions contemplated
hereby, each representation or warranty by any Credit Party contained in the
Credit Agreement and the other Credit Documents (other than the representations
and warranties set forth in (x) Section 9.20 of the Credit Agreement as it
relates to the Acknowledged Events of Default, (y) Section 9.15 of the Credit
Agreement and (z) solely with respect to circumstances or conditions disclosed
to the Administrative Agent or the Forbearing Lenders prior to the Forbearance
Effective Date, Section 9.9(c) of the Credit Agreement) are true or correct in
all material respects (unless such representations and warranties are already
qualified by materiality, Material Adverse Effect or a similar qualification, in
which case they are true and correct in all respects) on and as of the
Forbearance Effective Date with the same effect as though made on and as of such
date (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (unless such representations and
warranties are already qualified by materiality, Material Adverse Effect or a
similar qualification, in which case they are true and correct in all respects)
as of such earlier date);
(d)    no Default or Event of Default (other than the Acknowledged Events of
Default) has occurred and is continuing or would result from the transactions
contemplated by this Agreement;
(e)    as of the date hereof, other than the Other First Lien Forbearance
Agreements, no Third Party Forbearance Agreement (as defined below) exists
between any Credit Party and any party; and
(f)    as of the Forbearance Effective Date, there has been no change (i) in any
Credit Party’s legal name or (ii) in the location of any Credit Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any of its
offices or facilities at which Collateral owned by it is located (including the
establishment of any such new office or facility), in each instance other than
changes which have previously been disclosed in writing to the Administrative
Agent.
8.    Lender Calls. The Borrower shall, at its own expense, facilitate and hold
calls between the Administrative Agent and members of the Borrower’s executive
management team and/or their advisors not less than once every week and shall
permit any Lender to attend such calls.
9.    Interest and Continuation of Borrowings. On and after the date hereof and
for so long as the Acknowledged Events of Default shall be continuing under the
Credit Agreement, the Loans and the interest payable thereon shall continue to
accrue interest in the manner set forth in Sections 2.8(a) and (b) of the Credit
Agreement and, notwithstanding Section 2.8(c) of the Credit Agreement, not at
the Default Rate. In addition, pursuant to Section 2.6(b) of the Credit
Agreement, on and after the date of any Default or Event of Default, the
Majority Revolving Lenders hereby elect that (i) no outstanding Revolving
Borrowing may be converted into, or continued as, a LIBOR Loan and (ii) each
LIBOR Loan shall be converted to an ABR Loan at the end of the Interest Period
applicable thereto. This Section 9 shall serve as notice to the Borrower from
the Administrative Agent of the determination by the Majority Revolving Lenders
to make such election pursuant to Section 2.6(b) of the Credit Agreement.
10.    More Favorable Terms. To the extent that any other forbearance,
standstill or other similar agreement entered into by any Credit Party (any such
agreement, a “Third Party Forbearance Agreement”), or any amendment to any Third
Party Forbearance Agreement, in each case, entered into or


8

--------------------------------------------------------------------------------





agreed on or after the date of this Agreement and during the Forbearance Period,
provides any benefit or right (including, without limitation, the benefit of a
forbearance period of shorter duration than the Forbearance Period and the
payment of any fees in connection with such forbearance) to any creditor party
thereto that is more favorable than the benefits and rights provided to the
Administrative Agent and the Forbearing Lenders under this Agreement, taking
into account the terms and conditions of the underlying debt financing documents
in effect with such creditor party, this Agreement shall be deemed to be amended
so as to cause any such benefit or right to be incorporated into this Agreement
concurrently with making any such benefit or right available, and on comparable
terms as it is made available, to any such other creditor.
11.    No Modification. Nothing contained herein shall be deemed to directly or
indirectly, (a) create any obligation to continue to defer any enforcement
action after the Forbearance Termination Date, (b) constitute a consent or
waiver of any past, present or future violations, including Defaults and Events
of Default, of any provisions of the Credit Agreement or any other Credit
Documents, (c) constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Credit Documents or (d)
constitute a course of conduct or dealing among the parties for altering any
Obligations or any other contract or instrument. Except as expressly stated
herein, the Lenders and the Administrative Agent reserve all of their respective
rights, privileges, remedies and powers under the Credit Agreement, the other
Credit Documents, applicable law and/or equity, including without limitation,
any rights that the Lenders (including the Forbearing Lenders) may have to
charge interest at the Default Rate under the terms of the Credit Agreement
and/or the other Credit Documents. This Agreement shall not be deemed or
construed to be a satisfaction, reinstatement, novation or release of the Credit
Agreement or any other Credit Document. The Credit Agreement and other Credit
Documents remain unmodified and in full force and effect. This Agreement shall
constitute a Credit Document.
12.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
13.    GOVERNING LAW. THIS AGREEMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS
14.12, 14.13 AND 14.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW,
SUBMISSION TO JURISDICTION AND WAIVERS OF JURY TRIAL, THE PROVISIONS OF WHICH
ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.
14.    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
15.    Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.
16.    Construction. This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Agreement or such other agreements and
documents, or based on any other rule of strict


9

--------------------------------------------------------------------------------





construction. Each of the parties hereto represents and declares that such party
has carefully read this Agreement and all other agreements and documents
executed in connection therewith, and that such party knows the contents thereof
and signs the same freely and voluntarily. The parties hereto acknowledge that
they have been represented by legal counsel of their own choosing in
negotiations for and preparation of this Agreement and all other agreements and
documents executed in connection herewith and that each of them has read the
same and had their contents fully explained by such counsel and is fully aware
of their contents and legal effect.
17.    Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and thereto and their respective successors
and assigns. No Person other than the Credit Parties, the Administrative Agent,
the Forbearing Lenders and, in the case of Section 21 hereof, the Released
Parties, shall have any rights hereunder or be entitled to rely on this
Agreement and all third-party beneficiary rights (other than the rights of the
Released Parties under Section 21 hereof) are hereby expressly disclaimed.
18.    Majority Lender Direction. The Forbearing Lenders hereby (i) instruct the
Administrative Agent to comply with this Agreement to the extent specified
herein and to take the other actions (or refrain from acting), in each case, as
expressly contemplated hereby and (ii) acknowledge and agree that (x) the
direction set forth herein constitutes a direction from the Majority Lenders or
the Required Revolving Lenders, as applicable, under the provisions of Article
XIII of the Credit Agreement and (y) all sections of Article XIII of the Credit
Agreement shall apply to any and all actions (and inactions) taken by the
Administrative Agent in accordance with such direction.
19.    Further Assurances. Each of the Credit Parties hereby agrees to execute
and deliver from time to time such other documents and take such other actions
as may be reasonably requested in order to effectuate the terms hereof.
20.    Reaffirmation. By its signature set forth below, each Credit Party hereby
ratifies and confirms to the Administrative Agent and the Lenders that, after
giving effect to this Agreement and the transactions contemplated hereby, each
of the Credit Agreement, each Security Document and each other Credit Document
to which such Credit Party is a party continues in full force and effect and is
the legal, valid and binding obligation of such Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles and each Credit Party hereby ratifies and confirms each
such Credit Document. Except as expressly set forth herein, the execution of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or Lenders, constitute a waiver of any provision of any
of the Credit Documents or serve to effect a novation of the Obligations. Each
Credit Party (i) acknowledges receipt of a copy of this Agreement and all other
agreements, documents and instruments executed and/or delivered in connection
herewith, (ii) consents to the terms and conditions of same without prejudice to
any Credit Party’s liability pursuant to any of the Credit Documents, (iii)
agrees and acknowledges that each of the Credit Documents remains in full force
and effect, that such Credit Party’s obligations thereunder are without defense,
setoff and counterclaim and that each of the Credit Documents is hereby ratified
and confirmed, and (iv) ratifies and reaffirms each waiver of such Credit Party
set forth in the Credit Documents to which it is a party. Each Credit Party
hereby acknowledges that it has reviewed and consents to the terms and
conditions of this Agreement and the transactions contemplated hereby. In
addition, each Credit Party reaffirms in all respects the security interests and
Liens granted by such Credit Party in and to the Collateral under the terms and
conditions of the Security Documents to secure the Obligations and agrees that
such security interests and Liens remain in full force and effect and are hereby
ratified, reaffirmed and confirmed in all respects.


10

--------------------------------------------------------------------------------





21.    Releases. By its execution hereof and in consideration of the mutual
covenants contained herein and other accommodations granted to the Credit
Parties hereunder, each Credit Party, on behalf of itself and each of its
Subsidiaries, and its or their successors, assigns and agents, hereby expressly
forever waives, releases and discharges any and all claims (including
cross-claims, counterclaims, and rights of setoff and recoupment), causes of
action (whether direct or derivative in nature), demands, suits, costs, expenses
and damages (collectively, the “Claims”) any of them may, as a result of actions
or inactions occurring on or prior to the Forbearance Effective Date, have or
allege to have as of the date of this Agreement or at any time thereafter (and
all defenses that may arise out of any of the foregoing) of any nature,
description, or kind whatsoever, based in whole or in part on facts, whether
actual, contingent or otherwise, now known, unknown, or subsequently discovered,
whether arising in law, at equity or otherwise, against the Administrative Agent
or any Forbearing Lender, their respective affiliates, agents, principals,
managers, managing members, members, stockholders, “controlling persons” (within
the meaning of the United States federal securities laws), directors, officers,
employees, attorneys, consultants, advisors, agents, trusts, trustors,
beneficiaries, heirs, executors and administrators of each of the foregoing
(collectively, the “Released Parties”) arising out of, or relating to, this
Agreement, the Credit Agreement, the other Credit Documents and any or all of
the actions and transactions contemplated hereby or thereby, including any
actual or alleged performance or non-performance of any of the Released Parties
hereunder or under the Credit Documents. Each Credit Party hereby acknowledges
that the agreements in this Section 21 are intended to be in full satisfaction
of all or any alleged injuries or damages arising in connection with the Claims.
In entering into this Agreement, each Credit Party expressly disclaims any
reliance on any representations, acts, or omissions by any of the Released
Parties and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above does not depend in any way on any such
representation, acts and/or omissions or the accuracy, completeness, or validity
thereof. The provisions of this Section 21 shall survive the termination or
expiration of the Forbearance Period and the termination of the Credit Documents
and the payment in full in cash of all Obligations of the Credit Parties under
or in respect of the Credit Agreement and other Credit Documents and all other
amounts owing thereunder.
[Reminder of page intentionally left blank]




11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.
 
BORROWER:
 
 
 
 
 
 
 
CALIFORNIA RESOURCES CORPORATION
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
OTHER CREDIT PARTIES:
 
 
CALIFORNIA HEAVY OIL, INC.
 
CALIFORNIA RESOURCES ELK HILLS, LLC
 
CALIFORNIA RESOURCES LONG BEACH, INC.
 
CALIFORNIA RESOURCES REAL ESTATE VENTURES, LLC
 
CALIFORNIA RESOURCES ROYALTY HOLDINGS, LLC
 
CALIFORNIA RESOURCES TIDELANDS, INC.
 
CALIFORNIA RESOURCES PETROLEUM CORPORATION
 
CALIFORNIA RESOURCES PRODUCTION CORPORATION
 
CRC CONSTRUCTION SERVICES, LLC
 
CRC MARKETING, INC.
 
CRC SERVICES, LLC
 
SOCAL HOLDING, LLC
 
SOUTHERN SAN JOAQUIN PRODUCTION, INC.
 
THUMS LONG BEACH COMPANY
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
CALIFORNIA RESOURCES COLES LEVEE, LLC
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 





[Signature Page to Forbearance Agreement (RBL)]

--------------------------------------------------------------------------------





 
CALIFORNIA RESOURCES COLES LEVEE, L.P.
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
CALIFORNIA RESOURCES WILMINGTON, LLC
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer of California
Resources Tidelands, Inc., its sole member
 
 
 
 
 
 
 
 
 
 
 
 
TIDELANDS OIL PRODUCTION COMPANY LLC
 
 
 
 
 
 
By:
/s/ Marshall D. Smith
 
 
Name:
Marshall D. Smith
 
 
Title:
Senior Executive Vice President and Chief Financial Officer
 





[Signature Page to Forbearance Agreement (RBL)]

--------------------------------------------------------------------------------






 
ADMINISTRATIVE AGENT, LENDER, AND LETTER OF CREDIT ISSUER:
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
By:
/s/ Sandeep Parihar
 
 
Name:
Sandeep Parihar
 
 
Title:
Executive Director
 



[Signature Page to Forbearance Agreement (1L)]

--------------------------------------------------------------------------------





LENDER AND LETTER OF CREDIT ISSUER:
[*****]


[Signature Page to Forbearance Agreement (1L)]